UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 17, 2013 NORTHERN MINERALS & EXPLORATION LTD. (Exact name of registrant as specified in its charter) Nevada 333-146934 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 736 Bay Street, Suite 1205, Toronto, Ontario, Canada M5G 2M4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (416) 619-0611 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure On August 12, 2013, we announced the change of name of our company from Punchline Resources Ltd. to Northern Minerals & Exploration Ltd. Effective September 18, 2013, our stock symbol will change from “PUNL” to “NMEX” to better reflect the new name of our company.The symbol change will be effective with the Over-the-Counter Bulletin Board at the opening of trading on September 18, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHERN MINERALS & EXPLORATION LTD. /s/ Ramzan Savji Ramzan Savji President and Director Date: September 17, 2013 2
